Kane, J.
Appeal from a judgment of the County Court of Broome County (Smyk, J.), rendered June 23, 1980, which resentenced defendant following his conviction of the crime of criminal sale of a controlled substance in the third degree.
In February 1975, defendant was sentenced to a term of imprisonment with a minimum term of one year and a maximum term of life upon his conviction of the crime of criminal sale of a controlled substance in the third degree. In 1980, defendant applied for resentencing pursuant to Penal Law § 60.09, and this application was granted. Subsequently, defendant was resentenced to a term of imprisonment with a minimum term of one year and a maximum term of 20 years.
Defendant contends that the sentencing court’s failure to afford his counsel an opportunity to address the court necessitates a remittal for resentencing. The District Attorney, with admirable candor, joins in this argument.
After conducting a review of the record, we find that, in the interest of justice, this matter should be remitted to County Court for resentencing (see, CPL 380.50; People v Lucks, 91 AD2d 896).
Judgment modified, as a matter of discretion in the interest of justice, by vacating the sentence; matter remitted to the County Court of Broome County for resentencing; and, as so modified, affirmed. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.